Case: 13-20344      Document: 00512585988         Page: 1    Date Filed: 04/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                             April 4, 2014
                                      No. 13-20344
                                                                            Lyle W. Cayce
                                                                                 Clerk
CHRISTIAN VALLEJO, individually and on behalf of all similarly situated
current and former employees,

                                                 Plaintiff–Appellee
v.

GARDA CL SOUTHWEST, INCORPORATED,

                                                 Defendant–Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CV-555


Before HIGGINBOTHAM, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       In this Fair Labor Standards Act of 1938 action, defendant-appellant
Garda CL Southwest, Inc., appeals the district court’s denial of a motion to
enforce the arbitration clause of a putative collective bargaining agreement as
to three intervenors, finding that the motion presented material issues of fact.
       We AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.